Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 27, 1976, which ruled claimant ineligible to receive benefits, effective August 12, 1976, on the ground that he did not file a valid original claim since his weeks of employment and remuneration earned in employment as a principal administrator and teacher in an educational institution were excluded pursuant to subdivision 10 of section 590 of the Labor Law. Claimant was employed as director of planning studies and did some teaching at the State University of New York in Stonybrook from March, 1971 to June, 1976. Claimant received a contract from Teachers College of Columbia University on August 12 to begin work on September 1, 1976 as an associate professor. Subdivision 10 of section 590 of the Labor Law provides that "If a claimant was employed in an instructional * * * or principal administrative capacity in an institution of education”, his weeks of employment and the remuneration earned in such employment shall be disregarded in determining his eligibility to receive benefits in any week during the period between two successive academic years "provided the claimant has a contract to perform services in such capacity for any such institution or institutions for both of such academic years”. Since claimant was employed in an instructional and principal administrative capacity and had contracts to perform services in such a capacity for both the outgoing and incoming educational institutions for both the incoming and outgoing school years, the findings of the board must be affirmed. Decision affirmed, without costs. Greenblott, J. P., Sweeney, Kane, Mahoney and Main, JJ., concur.